Per Curiam.

The referees did not make up their report until the day on which it was signed. They had indeed previously agreed what their decision should be, but each of them might have refused his signature on that day. If the report had been written and signed before the sitting of the court to which it was returned, and had been misdated, the amendment might be allowed as of a clerical error. But the report was not made until it was actually signed, any more than a deed or bond would be.

The petitioner took nothing by his petition and the judgment was reversed.

1



 See Walker v. Melcher, 14 Mass. Rep. 148; Mott v. Anthony, 5 Mass. R. 489; Southworth v. Bradford, ibid. 524; Durell v. Merrill, 1 Mass. R. 411; Gerrish v. Morss, 2 Pick. 625.